DETAILED ACTION
	This Office Action is in response to applicants’ RCE filed on 05/07/2021.  Claims 1-3, 5-18, 20, and 37 are pending in the present application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  	Claims 1-3, 5-18, 20, and 37 are rejected under 35 U.S.C. 103 as being unpatentable
over Rapp et al, US patent application publication no. 20180310144 in view of Pogue et al, publication no. 20180130468 and Haiut, Moshe, US patent application publication 20140365225.
 	As per claim 1, Rapp disclosed a system for detecting at least one designated wake-up
word for at least one speech-enabled application, the system comprising: at least one computer hardware processor configured to perform (Figs. 7-9, paras 17-20, 70, 71 and 73-78, 82-88, for speech based application with system architecture and device requirements):
 	receiving an acoustic signal generated by at least one microphone at least in part as a result of receiving an utterance spoken by a speaker (paras. 17-20, 34); 
obtaining information indicative of a speaker's identity (para 0020, cited for example, an application executing on the voice-enabled communications device or otherwise in 
 	using the information indicative of the speaker’s identity to determine whether
the utterance spoken by the speaker includes the at least one or more wake-up word
([0033], cited an application executing on the voice-enabled communications devices or otherwise in communication with the device can analyze the speaker's voice to determine 
an identity of the speaker and associated profile, and para. 0034); and in response to determining that the utterance spoken by the speaker includes the at least one designated wake-up word, interacting the communication device ([0002], [0009], [(0014]). Rapp does not explicitly disclose interact with the speaker as claimed.  Such feature is however well known in the art. In fact, Pogue disclosed recognizing utterance to interact with the speaker and speech enabled device (speech based interaction application) ([0009], [0014], [0015]). Thus, it would interact with the speaker for application in speech based interaction with a user (para. 0009).
 	This would motivate practitioner in the art at the time of the effective filing date of
the present application to combine the teaching in Pogue into Rapp because the system would identify the user’s identity in using the speech based interaction and user accessing to the application interface as taught in Pogue.

	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to combine the teaching in Haiut into Rapp and Pogue teachings to provide user to control the device in a safety and power effective.
 	As per claim 2, Rapp and Pogue disclosed the interacting with the speaker comprises
comprises allowing the speaker to control the at least one speech-enabled application
(Rapp, para 17; Pogue, para 9).
 	As per claim 3, Rapp disclosed the system of claim 1, wherein the at least one
computer hardware processor is configured to use the information indicative of the
speaker’s identity to determine whether the speaker is authorized to control the at least
one speech-enabled application ([0017], [0019]), and to allow the speaker to control the
at least one speech-enabled application if it is determined that the speaker is authorized to control the at least one speech-enabled application, and not allow the speaker to control the at least one speech-enabled application if it is determined that the speaker is not authorized or right to access as disclosed in Rapp to control the at least one speech-enabled application ([0020]).
As per claim 5, Rapp disclosed the system of claim 1, wherein obtaining the
speaker’s identity comprises: obtaining speech characteristics from the acoustic signal from voice or speaker ([0017));

 	As per claim 6, Rapp disclosed the system of claim 1, wherein determining whether the utterance spoken by the speaker includes the at least one designated wake-up word comprises:
 	using automated speech recognition to determine whether the utterance spoken
by the speaker includes a wake-up word in the one or more wake-up words, wherein the automated speech recognition is performed using the one or more wake-up words associated 
with the speaker identity ([0017], [0020], [0022]).
As per claim 7, Pogue disclosed the system of claim 1, wherein obtaining information 
indicative of the speaker’s identity comprises determining a position of the speaker in an environment ([0052], [0085)).
 	As per claim 8, Rapp disclosed the system of claim 7, wherein the at least one
computer hardware processor is configured to perform: determine, using the position of
the speaker in the environment, whether the speaker is authorized to control the at least one speech-enabled application, and to allow the speaker to control the at least one speech
enabled application if it is determined that the speaker is authorized to control the at least one speech-enabled application and not allow the speaker to control the at least one speech-enabled application if itis determined that the speaker is not authorized to control the at least one speech-enabled application ([0020]-[0022], and [0033}).

computer hardware processor is configured to determine the position of the speaker inside a vehicle based, at least in part, on information gathered by at least one sensor in the vehicle ([0010] using direction detection and signal arrival for locating user’s response inside an environment such as a vehicle (paras. 0015, 0016).
 	As per claim 10, Pogue disclosed the system of claim 7, wherein the at least one
computer hardware processor receives acoustic signals from a plurality of microphones,  
and wherein the position of the speaker is by determined using the acoustic signals by received from the plurality of microphones ([0016]-[0017], [0077],[0083]-[0084)).
 	As per claim 11, Rapp disclosed the system of claim 1, wherein the at least one
microphone includes a first microphone and a second microphone, wherein the acoustic signal is generated by the first microphone, and wherein the at least one computer
hardware processor is further configured to perform ([0073], [0074], [0083], [0084}):
 	receiving a second acoustic signal generated by the second microphone at least
in part as a result of receiving, concurrently with the first microphone receiving the
utterance spoken by the speaker, a second utterance spoken by a second speaker
([0020], [0022)); 
 	obtaining information indicative of the second speaker’s identity;
 	interpreting the second acoustic signal at least in part by determining, using the
information indicative of the second speaker's identity and automated speech recognition whether the second utterance spoken by the second speaker includes a
second designated wake-up word for a second speech-enabled application specific to speaker’s identity (see Haut above); and

interpreting ([0017]).
 	As per claim 12, Pogue disclosed the system of claim 1, wherein the at least one
microphone comprises a plurality of microphones installed in a respective plurality of
acoustic zones inside of a vehicle, wherein each of the plurality of acoustic zones
comprises a seating area for a passenger in the vehicle ([0033], [0034}).
 	As per claim 13, Rapp disclosed the system of claim 1, wherein interacting with
the speaker comprises inferring, based at least in part on the information indicative of
the speaker's identity, at least one action to take when interacting with the speaker
([0017], [0020, [0034}).
 	As per claim 14, Rapp disclosed the system of claim 1, wherein the at least one
designated wake-up word comprises a first designated wake-up word for a first speech-
enabled application of the at least one speech-enabled application, and wherein the first designated wake-up word is specific to the speaker such that no other speaker can use the first designated wake-up word ([0020], [0021], [0022]).
 	As per claim 15, Rapp disclosed the system of claim 1, wherein obtaining
information indicative of the speaker’s identity comprises obtaining the speaker’s 
identity ({0021]); and wherein determining whether the utterance spoken by the speaker
includes the at least one designated wake-up word comprises:
 	accessing a list of wake-up words associated with the speaker’s identity; and
determining whether the utterance includes any wake-up word in the list of wake-
up words associated with the speaker’s identity ([0033], [0074] for many applications
and program applications).

using automated speech recognition ([0073]), whether the utterance spoken by the
speaker includes the at least one designated wake-up word comprises:
 	compensating for interference received by the at least one microphone by using
the information associated with the speaker’s identity ([0074] and [0075] using a speech recognition to detect acoustic signal and minimize error or interference, speaker's identity).
 	As per claim 17, Rapp disclosed the system of claim 1, further comprising at
least one data store, wherein the at least one computer hardware processor is further
configured to store the information about the speaker’s identity in the at least one data
store ([0078]-[0082)).
 	As per claim 18, Rapp disclosed the system of claim 17, wherein the at least one
data store comprises a plurality of data records including a first data record, the first
data record comprising information selected from the group consisting of an identity of a particular speaker (speaker’s identity as in paras 20-23, 34, 35), a position of the
particular speaker in an environment, a list of one or more wake-up words associated
with the particular speaker, a list of one or more speech-enabled applications that the
particular speaker is allowed to control (paras. 20, 49), a list of one or more speech-
enabled applications that the particular speaker is not allowed to control (paras. 19, 22,
33), and information obtained from one or more sensors ([0080)).
 	As per claim 20, Rapp disclosed a method for detecting at least one designated
wake-up word for at least one speech-enabled application, the method comprising:

 	receiving an acoustic signal generated by at least one microphone at least in part as a result of receiving an utterance spoken by a speaker (paras. 17-20, 34);
obtaining information indicative of the speaker's identity (para. 0020, cited for
example, an application executing on the voice-enabled communications device or
otherwise in communication with the device can analyze the speaker's voice to
determine an identity of the speaker and associated profile. Based on the identity of the
speaker, the appropriate member profile and corresponding preferences, access rights,
and contracts authority can be used. It should be noted that other approaches can be
implemented to login to a particular profile and/or by biometrics (i.e., speaker identification based on sound of voice and facial recognition or, if fingerprint scanner, fingerprint ID, among other such approaches);
 	using the information indicative of the speaker’s identity to determine whether
the utterance spoken by the speaker includes the at least one designated wake-up word ([0033], cited an application executing on the voice-enabled communications devices or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile, and [0034]); and
in response to determining that the utterance spoken by the speaker includes the at least one designated wake-up word, interacting the communication device ([0002], [0009], [0014]).  Rapp does not explicitly disclose interact with the speaker as claimed.  Such feature is however well known in the art. In fact, Pogue disclosed recognizing 
This would motivate practitioner in the art at the time of the effective filing date of
the present application to combine the teaching in Pogue into Rapp because the system would identify the user’s identity in using the speech based interaction and allow user (Speaker) control over the application as taught in Pogue.
 	For wake up word associated with the speaker’s identity by processing, at least in part, the acoustic signal, Haiut disclosed a voice trigger use of ultra-low-power voice trigger (VT) speech recognition scheme, which may be configured to wake-up a device when a user speaks pre-determined voice command(s) or acoustic signal (paras 0023, 0024).  This would provide a better power management and enhancing power consumption as desirable.
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to combine the teaching in Haiut into Rapp and Pogue teachings to provide user to control the device in a safety and power effective.
As per claim 37, Rapp disclosed at least one non-transitory computer-readable
storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for detecting at least one designated wake-up word for at least one speech-enabled application ([0078]-[0086]), the method comprising:
 	at least one computer hardware processor configured to perform (Figs. 7-9, paras 17-20, 70, 71 and 73-78, 82-88, for speech based application with system architecture and device requirements), using the computer hardware architecture for:

 	obtaining information indicative of the speaker’s identity (para 0020, cited for
example, an application executing on the voice-enabled communications device or
otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile.  Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. It should be noted that other approaches can be implemented to login to a particular profile. For example, each profile may be logged into by, for example, saying the wake-word then a special keyword and/or by biometrics (i.e., speaker identification based on sound of voice and facial recognition or other such approaches);
using the information indicative of the speaker’s identity to determine whether
the utterance spoken by the speaker includes the at least one designated wake-up word ([0033], cited an application executing on the voice-enabled communications devices or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile, and [0034]); and
in response to determining that the utterance spoken by the speaker includes the at least 
one designated wake-up word, interacting the communication device ([0002], [0009], [(0014]).   Rapp does not explicitly disclose interact with the speaker as claimed.  Such feature is however well known in the art. In fact, Pogue disclosed recognizing utterance to interact with the speaker and application device such as interface, communication and control ([0009], 
 	This would motivate practitioner in the art at the time of the effective filing date of
the present application to combine the teaching in Pogue into Rapp because the system would identify the user’s identity in using the speech based interaction and would provide the user control over the application as taught in Pogue.
For wake up word associated with the speaker’s identity by processing, at least in part, the acoustic signal, Haiut disclosed a voice trigger use of ultra-low-power voice trigger (VT) speech recognition scheme, which may be configured to wake-up a device when a user speaks pre-determined voice command(s) or acoustic signal (paras 0023, 0024).  This would provide a better power management and enhancing power consumption as desirable.
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to combine the teaching in Haiut into Rapp and Pogue teachings to provide user to control the device in a safety and power effective.
Response to Arguments
 	Applicant’s arguments with respect to claim1-3, 5-18, 20, and 37  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128